Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy G. Asemani, a frequent filer, appeals the district court’s order granting summary judgment to the Defendants on Asemani’s action under 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Asemani v. Chronister, No. 1:09-cv-00238-RDB, 2009 WL 3100589 (D.Md. Sept. 21, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.